Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered June 14, 1999, convicting defendant, upon his plea of guilty, of grand larceny in the first degree, and sentencing him to a term of 3 to 9 years and ordering him to pay restitution in the amount of $900,000, unanimously affirmed.
Defendant’s various challenges to his plea and to the court’s *27imposition of restitution are unpreserved because none of these claims was raised prior to or at the time of sentencing. While defendant raised some of these issues in a purported motion to withdraw his plea, that motion was untimely because it was made after sentencing (CPL 220.60 [3]). Furthermore, the court treated this motion as a CPL 440.10 motion and denied it, and leave to appeal to this Court was also denied. Accordingly, that motion is not before this Court (CPL 450.15 [1]; 460.15). We decline to review defendant’s claims in the interest of justice. Were we to review these claims, we would find that the plea allocution minutes establish the voluntariness of the plea, and that the sentencing minutes establish that the amount of restitution was properly determined by the court and was validly agreed to by defendant.
Defendant received meaningful representation in connection with his plea (see, People v Ford, 86 NY2d 397, 404).
We perceive no basis for reduction of sentence. Concur— Mazzarelli, J. P., Wallach, Andrias, Saxe and Buckley, JJ.